r              Case 7:19-cv-00359-GEC Document 2 Filed 05/09/19 Page 1 of 6 Pageid#: 3


    ProSe15 ev.1N16)Com laintforViolationofCivillti ts(Non-prisoner)
                                                                                                                      AT R          ,         .   cotlR'
                                                                                                                                                       r
                                                                                                                          oANoxi,vA
                                       U NITED STATES D ISTRICT C OURT                                                        FILED
                                                                     forthe
                                                                                                                     MAY 2 2218
                                                       W estern DistrictofVirginia                        BYJULIA .                 ,   ()
                                                                                                             : ;'         '   .

                                                                                                                     bE                      ''p'
                                                                                                                                                :
                                                                  CivilDivision
                              r
                              '
                              rerry C.Bradley
                                                                                                             '
                                                                                                                 .   i
                          ,
                                     Plaintil Pro Se                          CaseNo.        7'
                                                                                              ,lq Vo
                                                                                                   /c
                                                                                                    a9
                                                                                           (tobenlledfrlbytheClerk'
                                                                                                                  sO'ce.
                                                                                                                       l
                              Plaintels)
    F ritetkefullnameofeachplaintt whog-  /pfngthiscomplaint.                 JuryTrial:(checkone) 1-
                                                                                                    7-1Yes r--lNo
    Jfl/lenamesofallfàep/tzfnfl
                              A cannotntinthespaceabove,
    p/el-
        çcwrite ff
                 x
                 çeeattqqhed''fn thespaceC'IJ attach an additional
    pagewith/#eA//lï
                   àib
                     'fnames)
                      '
                      ;''       -v-
                             Sgt.Snidow
                            OïcerMiano
                   Vi
                    rginia Tech.Police Department

                           Depndantls)
    X rf/ethefullnameofeachJe-/èrlo a/whoI  '
                                            .çbeîng,
                                                   :l
                                                    zez Ifthe
    ncvle.
         :ofallthedefenanntsclnzzol./lfinthespaceabove,rlecâ'g
    write ''
           secattached''in thespacet
                                   zlW attach an addîtionalpage
    withthefull!f.
                 ç1ofnames.Donolincludeaddresseshere)

                                   COA LM N T FOR W OLATIO N O F CIVIL RIGH TS
                                                       (Non-prisonerComplaint)

                                                                     NOTICE

       FederalRulesofCivilProcedure5.2 addressestheprivacy and security concernsresulting from public accessto
       eleckoniccourtfiles.Underthisrule,papem fled withthe courtshould notcontain;an individual'sf5zllsocial
       security numberorfullbirtb date;the G111nam eofaperson u ownto beaminor;oracompletefmmlcialgccotmt
       number.A Slingmay includeonlv:thelastfourdistsofasocialsecuritynumber;theyearofanhdividual's
       birliàminor'sinitials;andthelastfourdigitsofasnancialaccolmtnumber.
           ii;s
              i:
              :
       Elgçptasnotedinthisform,plaintifneednotsendexllibits,am davits,grievanceorwitnessstatements,orany
       (!tlizrmaterialstotheClerk'sOmcew1t11thiscomplaint.
       ln orderforyourcomplaintto beflledaitm tlstbe accompaniedby theftling fceoran application to proceed in
       form apauperis.




                                                                                                                                  Page1of6
          Case 7:19-cv-00359-GEC Document 2 Filed 05/09/19 Page 2 of 6 Pageid#: 4


PI
 '
 OSe15(Rev.12/16)Comple tforViolationofCivilRigllts(Non-pzisoner)

L        ThePartiesto ThisComplaint

         A.       n ePlaintills)

                  Providethe inform ationbelow foreach plaintx named in the com plaint.Attach additionalpagesif
                  needed.
                      Name                             Terry C.Bradley
                      Address                        3724 Sapphire Rd.Uni  t1
                                                     Fayeieville                    NC                2303
                                                                Cîty                State            z!y Coae
                      Cotmty                         Cumberland
                      Telephone Number               910-922-260
                      E-M ZIAddress                  tcbradley7@ gmail.com

         B.       TheDefendantts)
                 Providetheinformation below foreach defenrlnntnamed in thecomplain: whetherthe defendantisan
                 individualva governmm tagency,an organizatiop oracorporation.Foran individualdefendnnts
                 includetheperson'sjobortitle(if% 0m 9andcheckwhetheryouareblingingthiscomplaintagm'nqt
                 them in theirindividualcapacity orom cialcapacity,orboth. Attach additionalpagesifneeded.

                 DefendantNo.1
                     Name                                   L.L.Snidow
                     Job orTitle ll
                                  fknownl                   Sgt.Virginia Tech.Police Officer
                     Address                                330 SterrettDrive
                                                            Blacksburg                      VA      24061
                                                                       City                State    Zf#Code
                      County                                Montgomery
                      TelephoneNumber
                      E-M ailAddresslœknownl

                                                            r-ludividualcapacity Ng omcialcapaciv
                 DefendnntN o.2
                     Name                                   F.M.Miano
                     Job orTitle (kknown)                   OëcerVirginiaTech.Police Officer
                     Address                                330 SterrettDrive
                                                            Blacksburg                   VA         24061
                                                                       Cfl.p            State       zè Co#e
                      County
                      TelephoneNumber
                      E-M ZIAddress(l
                                    fknown)

                                                           Z Individualcapacity Z7 Omcialcapacity

                                                                                                            Page2 of 6
          Case 7:19-cv-00359-GEC Document 2 Filed 05/09/19 Page 3 of 6 Pageid#: 5


PD Se15m ev.12/16)ComplaintforViolationofCi
                                          villtights(Nbn-prisoner)

                  DefendantN o.3
                      Name
                       JoborTitle(fknown)
                       Address

                                                                     City            x
                                                                                     Qflfc           Z;
                                                                                                      pCode
                       County
                       TelephoneNumber
                       E-M ailAddress(çknown)

                                                            N udividualcapacity N omcialcapacity
                  DefendantNo.4
                      Nam e
                       Job orTitle (çknown)
                       Address

                                                                     Cf@             State           Zf
                                                                                                      # Code
                       Cotmty
                       TelephoneNumber
                       E-M ailAddresslçknownl

                                                            U1lndividualcapacity I
                                                                                 - IOmcialcapacity
H.       BasisforJurisdiction

        Under42U.S.C.j1983,youmaysuestateorlocaloYcialsfortheOeprivationofanyrights,privileges,or
        immunitiessecuredbytheCozxstltutionand(federallawsl.''Undermvensv.Sà UnknownNamedAgentsof
        FederalBureauofNarcotics,403US.388(1971.),youmaysuefederalomcialsfortheviolationofcertnl
                                                                                               'n
        cortstiaztionalrights.

                  Areyou bringing sttitagainst(checkallthatappl
                                                              ylk
                 U1 Federalomcials(aBivensclaim)
                 1-1
                  7 suteorlocalomcials(aj1983clnim)
        B.        Section 1983 allowschimnalleging the Gfdeprivaion ofany rights,privileges,orimm unitiessecured by
                  theConstitutionand (federallawsl.''42U.S.C.j 1983.lfyouaresuingtmdersection 1983,what
                  federalcorlstitutionalorstatutory Hghtts)doyouclaim is/arebeingviolatedbystateorlocalom cials?
                  CIVILRIGHTS:EQUAL PROTECTION UNDER THE LAW FIFTH AND FOURTEENTH AM ENDMENT OFTHE U.S.
                  CONSTI TUTION:VIOG TION OF DUE PROCESS.



        C.        Plaintifrssuing tmderBivensm ay only recoverforthe violation ofcertnin constitutionallights.lfyou
                  aresllingunderBivens,whatconstitutionalrighttsldoyou clnim is/arebeingviolatedby federal
                  om cials?

                                                                                                             Page3of 6
         Case 7:19-cv-00359-GEC Document 2 Filed 05/09/19 Page 4 of 6 Pageid#: 6


ProSe15(Rev.1N16)ComplaintforViolationofCivilRigllts(Non-hisoner)

                  NOT APPLICABLE




         D.       Section 1983allowsdefendnntsto befotmd liable only when they haveactedtsundercolorofany
                  stattlte,ordinance,regulation,clzstomsorusage,ofany StateorTenitory ortheDistrictofColumbia.''
                 42U.S.C.j1983.Ifyouaresuhy undersection1983,explainhow eachdefendnntactedundercolor
                 ofstateorlocallaw.lfyouaresumgunderBivens,explainhow eachdefendantactedundercolorof
                  federallam Aftneh addlfonalpagesifneeded.
                  DEFENDANNS)1AND2ACTING WITHIN THEIROFFICALCAPACIW ;UNDER COLOROFCOLOR;WITHOUT
                  PROPER JURISDITIO N,INTHE EMPLOYMENT OF THE THE VIRG INIA TECH POLICE DEPARTMENT.USED AN
                  ALTER DOCUM ENT;REPRESENTING SUCH AS A VALID W ARRANT FOR ARREST.EXECUTED THE ARREST
                  OF THE PLAINTIFF.



HI. StatementofClaim

       Suteasbrieflyaspossiblethefactsofyourcase.Describehow eachdefendnntwaspersonallyhwolvedinthe
       alleged wrongfulaction,alongwith thedatesand locationsofa1lrelevantevents.You m ay wlsh to include
       furtberdetailssuchasthenamesofothergersonshwolvedintheeventsgivingrisetoyourclaimq.Donotcite
       any casesorstatutes.Ifmoreth% one clmm isasserted,numbereach clnim and writea shortand plain
       statementofeach claim in asepo teparagraph.Attach addifonalpagesifneeded.

                 W heredidtheeventsgivingrisetoyourclnlmts)occur?
                   MONTGOM ERY COUNW COURTHO USE




                 WhatdateandapproximatetimedidtheeventsSvingrisetoyotlrclsimts)occm?
                   10/26/01




       C.        Whatarethefactsunderlyingyourclnimtsl? @ ore,
                                                             xJ?p#/c.
                                                                    ' Whathappenedtoyou? Fàtydidwhat?
                 F'
                  J.
                   çanyoneelseinvolved? Fàt?elseJ'cw whathappened?)
                   THE AFOREM ENTIONED OFFICERS OF THE VIRG INIA TECH POLICE DEPARTMENTg ACTING UPON AN
                                                                                             .
                 ALLEGED INCIDENT REPORT LODGED BY A REPRESEM TATI  VE OF THE VA.TECH UNIV ERSIR
                 BOOKSTOR EtALLEDGEDLY OBTAINED A VALID W ARRANT TO ARREST THE PLAINTIFF.NO VALID ARREST
                 W ARM NT W AS OBTAINED.OFFICERS EXECUTED AN ARREST OF THE PLAINTIFF BASED ON FALSIFIED
                 DOCUM ENTATION. SUBSEQUENT INVESTIGATI  V ION VI
                                                                A VARIOUS LAW ENFORMENTAGENCIES BOTH
                 LOCAL AND FEDERAL CONCLUSIVELY SHOW NO VALID ARREST ON RECORD.




                                                                                                         Page4of 6
          Case 7:19-cv-00359-GEC Document 2 Filed 05/09/19 Page 5 of 6 Pageid#: 7


TNoSp15(Rev.12/16)ComplaintforViolationofCivilRights(Non-prisoner)


W . Hjuries
        IfyousustainedinjuriesrelatedtUtheeventsallegedabove,describeyotlrinjuriesandstatewhatmedical
        treaM ent,ifany,you required and did ordid notreceive.
             NONE SUSTAINED




        Relief

       Sàtebriefly whatyou wantthecourtto do foryou.M akeno legalarguments.Do notcite any casesorstatutes.
       Ifrequestingm oney Hnm ages,includethe am ountsofany acfilnldnm ngesand/orpunitive   esclsimed for
       the actsalleged.Explain thebmsisforthese chim n.
        PLAINTIFFSEEKS MONETARY DAMAGES IN THE 61,000.000.00 U.S.DOLLARS;30,000.000.00COM PENSATORY
        DAMAGES
        31,000.
              000.
                 00 PUNIW E DAMAGES.
        IMPROPER ACTIONS TAKEN BY THE DEFENDANTS,W ITHOUT LEGAL STANDING CAUSED THE PLAINTIFF
        UNKNOWN LIFELONG IREPAIRABLE DAMAGE.FACILITATING A QUESTIONABLEALLEGED CHARGE OF A CRIMQ,AS
        W ELL A QUESTIONABLE ALLEGED CONVICTION.




                                                                                                    Page5of6
         Case 7:19-cv-00359-GEC Document 2 Filed 05/09/19 Page 6 of 6 Pageid#: 8


M Se15(Rev.1M 6)ComplaintforViolati
                                  onofCivilRights(Non-prisoner)


Vt     Cere cation and Closing

       UnderFederalRuleofCivilProcedure 11,bysie ngbelow,Icer;fytothebestofmyknowledge,information,
       andbeliefthatthiscomplaint:(1)isnotbeingpresentedforan improperpurpose,such astohnm.  qs,cause
       unnecessmy delay,orneedlesslyincreasethecostoflitigafon;(2)issupportedby existinglaw orby a
       nonfrivolousargumentforextending,modifying,orreversingexistin:law;(3)thefactualcontentiozkshave
       evidentia!ysupportor,ifspecifcallysoidentitled,willlikelyhaveevldentiarysupportafteraremsonable
       opporhmltyforfurtherinvesigationordiscovery;and(4)thecomplaintotherwisecomplieswiththe
       requirem entsofRule 11.


       A.        ForPartiesW ithoutan A ttorney

                 lagreetoprovidetheClerk'sOflice with any changestomy addresswherecas- related pap= m ay be
                 served. 1understand thatmy failureto keep açurrentaddresson Slewith the Clerk'sOm cemay result
                 inthe dismissalofmy case.

                 Dateofsigning:            f 30 //
                 SiN ature ofPlaintil
                 Plinted NameofPlaintif           TERRY C.BRADLEY

       B.        ForAttotneys

                 Dateofsigning:


                 SiN attlre ofAttorney
                 Printed NameofAttorney
                 BarNumber
                 NameofLaw Firm
                 Address

                                                                  Cit
                                                                    y           state        Z#7Co#e
                 TelephoneNumber
                 E-m ailAddress




                                                                                                       Page6 of 6
